Determination of the Superintendent of Insurance, dated November 19, 1970, which revoked all licenses issued by the Insurance Department to petitioner and denied all pending applications for licenses, on the ground that petitioner had demonstrated his untrustworthiness to act as an insurance agent and broker (Insurance Law, § 117), unanimously modified, on the law and in the exercise of discretion, to the.extent of reducing the penalty imposed to a suspension for 18 months commencing from November 19, 1970 and permitting petitioner to renew his applications for further licenses upon the expiration of the period of suspension, and as so modified, the determination is otherwise confirmed, without costs and without disbursements to either party. The determination finding petitioner guilty of untrustworthiness within the meaning and intent of section 117 of the Insurance Law is supported by substantial evidence. However, in our opinion, under all the circumstances, the sanction of revocation imposed was excessive and unduly disproportionate to the offense. On the record before us, a suspension for a period of 18 months from the date of determination of the Superintendent of Insurance would be more appropriate. Concur — Markewich, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.